      Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 1 of 8 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


RYAN SHIVERDECKER &                          :
RONDA DILLON, individually                   :
and as Co-Executors of the Estate of         :
Richard Shiverdecker                         :
6600 Otterbein-Ithaca Road                   :      Case No.: 3:21-cv-10
Arcanum, OH 45304                            :
                                             :      Judge:
and                                          :      Magistrate Judge:
                                             :
RYAN SHIVERDECKER &                          :
RONDA DILLON, individually                   :
and as Co-Executors of the Estate of         :      COMPLAINT
Karen Shiverdecker                           :      DEMAND FOR JURY TRIAL
6600 Otterbein-Ithaca Road                   :
Arcanum, OH 45304                            :
                                             :
       Plaintiffs,                           :
                                             :
v.                                           :
                                             :
GRAY TRANSPORTATION, INC.                    :
c/o Leroy Gray                               :
81 West 18th Street                          :
Waterloo, IA 50704                           :
                                             :
and                                          :
                                             :
KINGSTON TRANSPORTATION, LLC                 :
c/o Nicholas Voelker                         :
1230 West Morehead St., Ste. 110             :
Charlotte, NC 28208-5206                     :
                                             :
and                                          :
                                             :
HOME-OWNERS INSURANCE CO.                    :
6101 Anacapri Blvd.                          :
Lansing, MI 48917-3999                       :
                                             :
       Defendants.                           :
     Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 2 of 8 PAGEID #: 2




                                            PARTIES

       1.      Plaintiff Ryan Shiverdecker is a domiciliary and citizen of the State of Ohio,

residing in Darke County, Ohio. He was appointed a co-executor of the Estates of Richard and

Karen Shiverdecker by the Preble County Probate Court on October 25, 2019. He brings this

action pursuant to Ohio Revised Code 2121.01 for the surviving beneficiaries of each decedent

and a survivorship action pursuant Ohio Revised Code 2305.21 for each decedent.

       2.      Plaintiff Ronda Dillon is a domiciliary and citizen of the State of Ohio, residing in

Hamilton, County. She was appointed a co-executor of the Estates of Richard and Karen

Shiverdecker by the Preble County Probate Court on October 25, 2019. She brings this action

pursuant to Ohio Revised Code 2121.01 for the surviving beneficiaries of each decedent and a

survivorship action pursuant to Ohio Revised Code 2305.21 for each decedent.

       3.      Defendant Gray Transportation, Inc. is a trucking company registered with the

Federal Motor Carrier Safety Administration with a USDOT number of 322235 and is a business

incorporated under Iowa law. Defendant Gray Transportation’s principal place of business is in

Waterloo, Iowa and its statutory agent is Leroy Gray, located at 81 West 18th Street, Waterloo,

Iowa 50704.

       4.      Defendant Kingston Transportation, LLC is registered with the Federal Motor

Carrier Safety Administration as a broker with a USDOT number of 2237829 and is a business

organized and existing under North Carolina law. Defendant Kingston Transportation’s principal

place of business is in Charlotte, North Carolina and its statutory agent is Nicolas Voelker, located

at 1230 West Morehead St., Ste 110, Charlotte, North Carolina 28208.




                                                 2
      Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 3 of 8 PAGEID #: 3




        5.      Defendant Home-Owners Insurance Company provides automobile insurance to

the public. Defendant Home-Owners Insurance is incorporated under Michigan law and its

principal place of business is located at 6101 Anacapri Blvd., Lansing, Michigan 48917.

                                    JURISDICTION & VENUE

        6.      Pursuant to 28 USC § 1332, jurisdiction in this case is based on diversity of the

parties and the amount in controversy exceeds $75,000.

        7.      Venue is proper under 28 USC § 1391 because a substantial part of the events in

this case occurred in this judicial district.

                                    FACTUAL BACKGROUND

        8.      Plaintiffs incorporate all prior paragraphs as if rewritten fully herein.

        9.      On October 2, 2019, Richard Shiverdecker was a restrained driver and lawfully

operating his 2001 Chevrolet Trailblazer westbound on Interstate 70 in Preble County, Ohio.

        10.     Karen Shiverdecker was a restrained passenger in the Shiverdecker vehicle being

driven by her husband, Richard Shiverdecker.

        11.     On October 2, 2019, Defendant Gray Transportation was transporting a load for

hire via a semi tractor-trailer. The Gray Transportation tractor-trailer was driven by Robert

Fryklund. Mr. Fryklund was an employee of Gray Transportation acting in the course and scope

of his employment with the company at the time, thereby making Gray Transportation responsible

for Mr. Fryklund’s negligence under the doctrine of respondeat superior.

        12.     As the Shiverdecker vehicle slowed to traffic ahead, the Gray Transportation

tractor-trailer driven by Mr. Fryklund negligently and recklessly struck the Shiverdecker vehicle

from behind at a high rate of speed, causing the Shiverdecker vehicle to be launched off the right

side of the roadway, striking a ditch and rolling over, causing Richard and Karen Shiverdecker to




                                                   3
      Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 4 of 8 PAGEID #: 4




be ejected from their vehicle. The Gray Transportation tractor-trailer then struck a tractor-trailer

owned by Garber Farms, Inc. which, in turn, lightly struck a tractor-trailer owned by TransAm

Carriers, Inc.

        13.      Richard and Karen Shiverdecker were killed as a result of this crash. They suffered

conscious pain and suffering and/or pre-impact fear and terror prior to death.

        14.      Upon information and belief, Defendant Kingston Transportation served as the

broker for the cargo that Defendant Gray Transportation was transporting at the time of the subject

crash. As the broker for this cargo, Defendant Kingston knew, or should have known, that

Defendant Gray Transportation had a record of unsafe driving, including, but not limited, 72 unsafe

driving violations (39 for speeding) and 11 crashes in the two-years leading up to this crash,

including an April 30, 2018 crash in Georgia where the negligence of a Gray Transportation driver

caused the death of one person and another to be paralyzed.                 Despite Defendant Gray

Transportation’s record of unsafe driving, Defendant Kingston Transportation hired this motor

carrier to transport the load in question, thereby putting the safety of the public at risk, including

Richard and Karen Shiverdecker.

         FIRST CAUSE OF ACTION – NEGLIGENCE OF FRYKLUND & GRAY
                            TRANSPORTATION

        15.      Plaintiffs incorporate all prior paragraphs as if fully rewritten herein.

        16.      Robert Fryklund had a common law and statutory duty to safety and lawfully

operate the semi tractor-trailer at the time of the crash, including maintaining an assured clear

distance ahead of other vehicles, slowing the tractor-trailer to a safe speed when traffic slowed

ahead, and maintaining his attention while operating the tractor-trailer.

        17.      Richard Shiverdecker was lawfully operating his vehicle on a public roadway and

had his vehicle slowed or stopped for traffic ahead just prior to impact.



                                                    4
     Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 5 of 8 PAGEID #: 5




       18.     Robert Fryklund breached his duties of care in causing this crash. His conduct in

causing this crash was negligent, reckless, and showed a conscious disregard for the safety and

well-being of the public, including Richard and Karen Shiverdecker. As a direct and proximate

cause of his negligence, Richard and Karen Shiverdecker suffered injury, conscious pain and

suffering, pre-impact terror, emotional distress and ultimately death. The Estates of Richard and

Karen Shiverdecker hereby bring wrongful death and survivorship claims on behalf of the estates

and all beneficiaries and next of kin for all damages available under the law for these claims.

       19.     Robert Fryklund was acting within the course and scope of his employment with

Defendant Gray Transportation at the time of the crash and therefore Defendant Gray

Transportation is liable for his conduct. Furthermore, Defendant Gray Transportation, as an

interstate motor carrier, is responsible for the acts of Robert Fryklund in this crash.

   SECOND CAUSE OF ACTION – NEGLIGENCE OF GRAY TRANSPORTATION

       20.     Plaintiffs incorporate all prior paragraphs as if rewritten herein.

       21.     Defendant Gray Transportation had a duty to act reasonably in hiring, instructing,

training, and supervising its drivers, including Robert Fryklund, and to promulgate and enforce

policies, procedures, and rules to ensure that its drivers were reasonably safe.

       22.     Defendant Gray Transportation had a duty to exercise reasonable care in entrusting

its vehicles and to responsible, competent, and qualified drivers.

       23.     Defendant Gray Transportation failed in the above-mentioned duties and was

therefore negligence. Said failure is evidenced by the fact that the company had a poor safety

record that included 72 unsafe driving violations (39 for speeding) and 11 crashes, including a

severe crash in Georgia, in the two-years leading up to the subject crash.




                                                  5
      Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 6 of 8 PAGEID #: 6




          24.   Defendant Gray Transportation’s negligence was a direct and proximate cause of

the subject crash wherein Richard and Karen Shiverdecker were killed. The Estates of Richard

and Karen Shiverdecker hereby bring wrongful death and survivorship claims on behalf of the

Estates and all beneficiaries and next of kin for all damages available under the law for these

claims.

 THIRD CAUSE OF ACTION – NEGLIGENCE OF KINGSTON TRANSPORTATION

          25.   Plaintiffs incorporate all prior paragraphs as if rewritten herein.

          26.   Defendant Kingston Transportation is registered as a broker for the transportation

of goods in interstate commerce. As a broker, Defendant Kingston Transportation must use

reasonable care in selecting and/or hiring a motor carrier or driver to transport a shipment. A

broker is liable for all harm to third parties caused by the failure to exercise reasonable care to hire

a competent and careful motor carrier or driver to transport a shipment.

          27.   Defendant Kingston Transportation knew or should have known that Defendant

Gray Transportation had a record of unsafe driving, including, but not limited, 72 unsafe driving

violations (39 for speeding) and 11 crashes in the two-years leading up to this crash, including an

April 30, 2018 crash in Georgia where the negligence of a Gray Transportation driver caused the

death of one person and another to be paralyzed. Much of this information would have been

available from government websites and industry databases designed to improve safety

transparency in the trucking industry. This information should have raised serious red flags for

Defendant Kingston Transportation regarding the safety and competency of Defendant Gray

Transportation to transport this load, leading to Defendant Kingston Transportation selecting a

safer motor carrier.




                                                   6
     Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 7 of 8 PAGEID #: 7




       28.     Defendant Kingston Transportation’s failure to use reasonable care in the selection

of Gray Transportation to transport the subject load was a proximate cause of the subject crash and

the deaths of Richard and Karen Shiverdecker. The Estates of Richard and Karen Shiverdecker

hereby bring wrongful death and survivorship claims on behalf of the Estates and all beneficiaries

and next of kin for all damages available under the law for these claims.

  FOURTH CAUSE OF ACTION – UNDERINSURED MOTORIST CLAIM AGAINST
                    HOME-OWNERS INSURANCE

       29.     Plaintiffs incorporate all prior paragraphs as if rewritten herein.

       30.     At the time of the subject crash, Richard and Karen Shiverdecker had an automobile

insurance policy in effect with Defendant Home-Owners Insurance, Policy No. 44-530-177-03,

which provided underinsured motorist coverage in the amount of $300,000 per person/per

accident. A copy of the declarations page for this policy is attached as exhibit A. Defendant

Home-Owners has the entire policy in its possession.

       31.     There are numerous other claimants making a claim against Defendant Gray

Transportation related to this crash. Because of these other claims, there is a possibility that the

Estate of Richard and/or Karen Shiverdecker may be undercompensated for the claims asserted,

thereby triggering an underinsured motorist claim against Defendant Home-Owners Insurance.

       32.     Plaintiffs have met all requirements in presenting this underinsured motorist claim

to Defendant Home-Owners Insurance.

       WHEREFORE, Plaintiffs demand judgment against all Defendants, jointly and severally,

in an amount in excess of $75,000 each for the Estate of Richard Shiverdecker and the Estate of

Karen Shiverdecker, as determined by the trier of fact, as well costs, expenses, punitive damages,

and any other relief that the Court deems just and equitable.




                                                  7
Case: 3:21-cv-00010-MJN Doc #: 1 Filed: 01/07/21 Page: 8 of 8 PAGEID #: 8




                                       Respectfully submitted,

                                       /s/ Michael J. Rourke
                                       Michael J. Rourke (0022950)
                                       Timothy M. Mahler (0079574)
                                       Rourke & Blumenthal, LLC
                                       495 South High Street, Suite 450
                                       Columbus, OH 43215
                                       Tel: (614) 220-9200
                                       Fax: (614) 220-7900
                                       Email: mrourke@randbllp.com
                                       Email: tmahler@randbllp.com

                                       Caroline R. Schmidt (0073710)
                                       Garbig & Schmidt, LLC
                                       2840 Alt. St. Rt. #49 N
                                       Arcanum, OH 45304
                                       Tel: (937) 692-5278
                                       Fax: (937) 692-6544
                                       Email: carolineschmidt@embarqmail.com

                                       Attorneys for Plaintiff



                                  JURY DEMAND

 Now comes Plaintiff, and hereby requests a trial by jury on all issues on all issues.

                                       /s/ Michael J. Rourke
                                       Michael J. Rourke (0022950)




                                           8
